Citation Nr: 0014681	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-05 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
low back injury, currently rated as 10 percent disabling. 

2.  Entitlement to a higher initial rating for residuals of a 
left ankle injury, currently noncompensably rated.

3.  Entitlement to a higher initial rating for residuals of a 
left-hand injury, currently noncompensably rated.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to June 
1997.

This appeal arises from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan that granted service connection for 
residuals of a left hand injury and assigned a noncompensable 
evaluation and determined that claims for service connection 
for a left foot injury, a low back injury and a bilateral hip 
injury were not well grounded.  Subsequently, the veteran's 
claims file was transferred to the Columbia, South Carolina 
RO where, in a January 1998 rating decision, service 
connection was granted for residuals of low back strain (to 
include radiation to the hips) and a 10 percent rating was 
assigned.  The January 1998 rating decision also established 
service connection for residuals of an injury to the left 
ankle and assigned a noncompensable rating.  Subsequent 
rating decisions have continued the 10 percent rating for low 
back strain and noncompensable ratings for residuals of 
injuries to the left hand and the left ankle.  The veteran 
has appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution of the claims.  

In February 1998, the veteran submitted a notice of 
disagreement to the initial ratings assigned for his back, 
ankle and left wrist.  In March 1998, the RO issued a 
statement of the case addressing the evaluation of residuals 
of low back strain (to include radiation into bilateral 
hips), evaluation of the residuals of injury to the left 
ankle, and residuals of a left-hand injury.  In April 1998, 
the veteran filed his substantive appeal "for the issues 
listed in the SOC dated March 20, 1998."  Thus, it appears 
that the veteran did not intend to appeal the denial of 
service connection for a bilateral hip condition.  Therefore, 
the Board will not address that issue.  

In November 1998, the veteran submitted an additional Form 9, 
Appeal to the Board of Veterans' Appeals, addressing only the 
evaluation of low back strain.  The RO subsequently issued a 
supplemental statement of the case noting that the veteran 
was "now only pursuing an appeal on this single issue."  The 
Board notes, however,  that the veteran has not withdrawn his 
substantive appeal on the other two issues appealed 
(entitlement to higher initial ratings for residuals of a 
left ankle injury and a left-hand injury).  Thus, they remain 
in appellate status.  

The appeals for higher initial ratings for the back condition 
and for the left-hand condition will be addressed in the 
REMAND portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for equitable disposition of the 
issue concerning the evaluation of the veteran's left ankle 
has been obtained.  

2.  The residuals of a left ankle injury are currently 
manifested by dorsiflexion to 15 degrees, plantar flexion to 
30 degrees, and complaint of occasional ankle pain and 
swelling.

3.  Functional limitation approximating moderate limitation 
of motion is shown; marked limitation of motion is not shown.


CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a left 
ankle injury are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 
Plate II, 4.71a, Diagnostic Code 5271 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claims 
has been obtained to the extent possible.

I.  Factual Background

The veteran's service medical records (SMRs) note complaint 
of bilateral foot and ankle pain at various times.  X-rays 
and a bone scan were negative.  

A July 1997 VA examination report notes complaint of left 
heel soreness since a foot injury in service.  The left leg 
and foot were within normal limits on examination but left 
ankle dorsiflexion was to 15 degrees and plantar flexion was 
to 30 degrees.  The ankle was otherwise normal.  There was 
some tenderness around the heel area.  The veteran could hop 
and bear weight on the left foot.  There was no other 
evidence of left ankle pain.  X-rays of the left ankle were 
within normal limits.  The diagnosis was residuals of left 
foot injury without X-ray evidence of disease.

In January 1998, the RO established service connection for 
residuals of a left ankle injury and assigned a 
noncompensable evaluation under Diagnostic Code 5271.  

Outpatient treatment reports from Shaw AFB since active 
service (the veteran receives treatment as a military spouse) 
note continued complaint of ankle pain.  A March 1998 report 
notes possible arthritis in the wrists and ankles.

A May 1998 report from Orthopaedic Clinic of Sumter indicates 
complaint of occasional left ankle pain.  The examiner noted 
that there was full range of motion of all joints with no 
swelling.  The relevant impression was history of arthralgia.   

In July 1998, the veteran testified before an RO hearing 
officer that he experienced throbbing pain, swelling and 
coldness of the left ankle that he treated by elevating the 
ankle.

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995). 

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that a Diagnostic Code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The Board notes that the left ankle is rated noncompensably 
under Diagnostic Code 5271.  Under this code, moderate 
limitation of motion of either ankle warrants a 10 percent 
evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  See 38 C.F.R. § 4.71, Plate II, 
§ 4.71a, Diagnostic Code 5271 (1999).  

The residuals of a left ankle injury are currently manifested 
by dorsiflexion to 15 degrees, plantar flexion to 30 degrees, 
and complaint of occasional pain and swelling.

Comparing these symptoms to the criteria of Diagnostic Code 
5271, the Board notes that the normal range of motion of the 
ankle is to 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion (see 38 C.F.R. § 4.71, Plate II).  Although 
in this case the left ankle lacks only 5 degrees of 
dorsiflexion, that represents nearly 1/4 of the normal range of 
motion in that plane.  Further, the 15 degree motion lost in 
plantar flexion represents nearly 1/3 of the normal range of 
motion of that joint.  Such limitation of motion along with 
complaint of pain and swelling should merit the minimum 
compensable rating.  Painful motion with joint or 
periarticular pathology that produces disability warrants at 
least the minimum compensable rating for the joint.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  This comports 
with the tenets of DeLuca, supra, which requires that 
additional functional limitation due to such symptoms as pain 
be considered in the rating assigned.  The Board therefore 
finds that overall, the left ankle symptoms approximate the 
criteria for moderate limitation of motion.  Marked 
limitation of motion is not shown.  Accordingly, the criteria 
for a 10 percent rating for the veteran's left ankle 
disability are met in this case.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent rating for residuals of a 
left ankle disability is granted.


REMAND

Service connection is in effect for residuals of a back 
injury and is currently rated 10 percent disabling under 
Diagnostic Code 5295.  Higher evaluations are available under 
various diagnostic codes; the highest potentially available 
rating (60 percent) is found under Diagnostic Code 5293 for 
intervertebral disc syndrome.  The more recent medical 
evidence concerning the veteran's service-connected low back 
disability indicate that the veteran currently has a 
herniated disc, sciatica, and muscle spasm.  Prior to Board 
adjudication, it will be necessary to obtain a medical 
determination as to whether the herniated disc is related to 
the service-connected residuals of a back injury.  If so, the 
back disability might warrant an evaluation under Diagnostic 
Code 5293.  

Service connection is also in effect for residuals of a left-
hand injury.  This disorder is rated under Diagnostic Code 
5299-5227.  Under this code, disability approximating 
favorable or unfavorable ankylosis of the 4th or 5th finger of 
either hand warrants a noncompensable evaluation.  Under 
codes 5224-5226, ankylosis of other fingers warrants a 
compensable rating.  Ankylosis is considered to be favorable 
when the ankylosis does not prevent flexion of the tip of the 
finger to within 2 inches of the median transverse of the 
palm.  It is unfavorable when it precludes such motion.  
38 C.F.R. § 4.71a, Code 5227 (1999).  

In July 1997, a VA examiner reported that the veteran was 
right-handed and that he had range of motion in his wrists.  
Unfortunately, range of motion of the fingers of the left 
hand were not supplied in the examination report.  Likewise, 
a May 1998 Orthopaedic Clinic report does not supply the 
necessary information.  The Board must therefore remand the 
issue for a more thorough examination of the left hand to 
determine whether the criteria for a compensable rating are 
met under any appropriate diagnostic code.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  The RO should ask veteran to identify 
the locations at which he has received 
any treatment for his low back and left 
hand disabilities since 1999.  After 
obtaining the necessary authorization(s) 
from the veteran, the RO is to request 
and associate with the claims file, 
copies of any record so identified, not 
already associated with the claims file.  

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of his left hand.  The claims 
file and a copy of this remand must be 
made available to the examiner for review 
in connection with this examination.  The 
examiner should review the claims file, 
examine the veteran and provide findings 
that take into account the veteran's 
complaint of left-hand pain and weakness.  
Range of motion of the thumb and fingers 
of the left hand should be reported.  All 
examination findings along with complete 
rational for opinions and conclusions 
should be set forth in a type written 
report.  

3.  The Board also requests an opinion 
from a VA physician be obtained 
concerning the etiology of the veteran's 
herniated disc.  Specifically requested 
is a medical opinion as to whether it is 
at least as likely as not that the 
herniated disc, as shown on MRI in 
February 1999, is related to the service-
connected back injury.  The veteran may 
be reexamined for this purpose if 
necessary.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

6.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claims.  In doing so, 
consideration should be given to all 
relevant evidence of record, the relevant 
case law, and all applicable statutes and 
regulations, including the provisions of 
38 C.F.R. Diagnostic Codes 5292 and 5293, 
if that is ultimately considered 
appropriate.  

7.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


 



